Title: To James Madison from Jacob Crowninshield, 18 August 1807
From: Crowninshield, Jacob
To: Madison, James



Dear Sir
Salem 18th. August 1807.

Altho’ I presumed all treaty discussions with Great Britain would be suspended, until satisfaction was obtained for the late outrage on the Chesapeake, yet as we are not altogether without hope of an accommodation, I thought it right to put you in possession of the inclosed letter, as it would serve to unfold the view the British Government, & their Merchants, have already taken of a capital branch of the India trade, at a time too, when the Treaty is understood to be confidential.  I think it is evident from reading the letter, that a material article in the Treaty has been suffered to be promulgated on the part of the British Governt.  How far this conduct is justifiable you will judge.  The more I reflect on this provision in the Treaty, the more I am convinced of its injurious tendency.  It would operate in a thousand ways to the injury of this country.  And I can not but repeat my most ardent hope that it will be disagreed to, & that at the least, we shall stand on no worse ground, in this respect, than we did before.
I presume the commercial Statements which I sent you in the Spring arrived safe, tho’ I had not the pleasure of hearing that they did.
The unequalled insult offered to the nation by the British squadron on our Coast, has called out the true American Spirit.  There will be no considerable opposition to any measure of retaliation that may be resorted to.  If England will do us justice so much the better, but if she attempts to palliate or excuse it, we shall certainly be united in obtaining satisfaction for ourselves.  The New England States will go with the Administration in any system calculated to give effect to its just demands for reparation.  I think you need have no fears on that head, notwithstanding what you may See in one or two federal prints.  I have the honor to be with great respect & esteem your Obedt. Servt.

Jacob Crowninshield


PS.  The ship Recovery Capt. Webb of this port, belonging to Genl. Derby, & loaded with Cotton, from Bombay is now detained in England, for an alledged breach of the Treaty of ’94.  She came to Salem, lay here some time, & took a new Captain & crew, & proceeded for a market in Europe without landing her cargo in America.  The arguments of counsel have been heard in her case, but the Judge has suspended his decision, & it is presumed he is waiting to know the fate of the new treaty.  Is it not Singular a question of condemnation should arise upon an article in a treaty evidently not in existence?  She is a valuable vessel, worth 70.000 dolrs, and it is expected she will be condemned.  If this course is pursued under the old provision it will certainly be much worse under the new.

